DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 	Claim 44 is added; claims 22 – 28, 30 – 33 and 44 are pending and have been considered on the merits insofar as they read on treating or reducing the risk of developing a disease associated with reduced butyrate production.  All arguments have been fully considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 26, line 2, the recitation of “Desulfovibro D. piger” renders the claim indefinite as it is unclear to what the “D.” refers.
Claim 28 is drawn to a method for treating or reducing the risk of a disease, however is rendered vague and indefinite because it is unclear if the claim actually further limits the claim on which it depends.  Claim 22 requires a method of administering 2 bacterial species that result in a synergistic effect, while claim 28 recites a synergistic effect occurs when both strains are present compared to only one alone.  As such, it is unclear if the claim encompasses methods administering only a single strain and no synergistic effect.  Even if the claim requires administering both strains together, the claims does not appear to further limit the method of claim 22, since no additional steps are recited, but only a function that is already recited in claim 22.  Moreover, it is unclear what the claim intends to encompass as the claim fails to clearly set forth the metes and bounds of the claimed subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 – 28, 31 – 33 and 44 are rejected under 35 U.S.C. 102a1 as being anticipated by Henn et al. (US 2014/0199281) as evidenced by Pham et al. (2017) and Heinken et al. (2014).
Regarding claims 22 and 44, Henn teaches therapeutic compositions, methods of treating and preventing diseases and/or symptoms associated with dysbiosis (abstract, 0017-0018,0022) (a disease associated with reduced butyrate), and methods for populating the gastrointestinal tract (or increasing levels of functional bacteria) (0018), the methods comprising administering to a subject a combination of 2 bacteria such as Faecalibacterium prausnitzii and Desulfovibrio piger (0008, 0012, 0018, Table 1, Table 2: p.168, p.38, 40).  Henn teaches the combinations of bacteria work synergistically to treat, prevent, delay or reduce symptoms of dysbiosis and diseases or conditions associate therewith as well as augments (or increases) residential bacteria (0059).  Although Henn does not identify the D. piger to have one or more of the recited characteristics, it is noted that D. piger is inherently characterized by producing acetate and consuming lactate (see Pham et al., 2017, p.5-6).  Further, although the reference does not recognize the synergistic production of butyrate between the claimed bacterial species, please note that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  MPEP 2112 II.  Moreover, since the reference teaches administering the claimed combination of bacteria in a method to treat dysbiosis (a disease associated with reduced butyrate production, per applicant’s specification) with a synergistic result as well as augmenting residential microbiome numbers, the claimed functions must also inherently occur when practicing the methods of Henn.  Further, because the claims are also drawn to reducing the risk 
Regarding claim 23, Henn teaches the combination of bacteria may in in the same product or co-administered (0047).
Regarding claims 24 – 27, it is noted that the claimed characteristics are inherent traits of D.piger (Pham et al, 2017, p.5-6).  In addition, F. prausnitzii is characterized by producing butyrate, utilizing (or consuming) acetate, producing electrons, and comprises a L-lactate dehydrogenase gene (see Heinken et al., 2014, p.3289, 3297, 3295).  As such, the bacteria of Henn would also exhibit the claimed characteristics.
Regarding claim 28, since the D. piger produces the substrate for F. prausnitzii, it would follow that butyrate production output by F. prausnitzii would inherently increase when combined with D. piger as compared to when F. prausnitzii is alone.  Please also note that the claim fails to recite an active step that must be carried out, but rather only recites a functional outcome of administering the two bacteria.
Regarding claim 31, Henn teaches the compositions are administered to functionally populate the gastrointestinal tract to prevent dysbiosis (0018) as well as to augment residential microbiome (0059).  This indicates that the bacteria exhibit increased growth and colonization of the gastrointestinal tract as claimed.
Regarding claims 32 – 33, Henn teaches diseases to be treated include dysbiosis (abstract, 0059), type 2 diabetes, gestational diabetes, obesity, gout, pouchitis, psoriasis, inflammatory bowel disease, irritable bowel syndrome, and constipation (Table 8).


Response to Arguments
Applicant argues that Henn teaches more than 1800 diseases that can be treated and only demonstrates treating dysbiosis; that the references discloses 17,000 combinations of bacteria that can be combined to treat the conditions which is an enormous number with huge variation in results for any single pathogen; that assays with F. prausnitzii fail to inhibit C. difficile and is therefore unpredictable in whether the methods are successful; that the reference does not exemplify the claimed combination; that the claimed combination does not inhibit C. difficile or act synergistically to treat C. difficile; that the claimed methods do not necessarily flow from the teachings of Henn; and that Henn does not teach a synergistic activity between the claimed combination.
However, these arguments fail to persuade for the following reasons.
Regarding the number of diseases disclosed by the prior art, it is noted that the instant claims and specification are equally generic and broad in reciting “a disease associated with reduced butyrate production” or “a disease associated with reduced or low levels of Faecalibacterium prausnitzii”.   While claims 32 and 33 are more specific in nature, Henn specifically teaches treating dysbiosis as claimed (0059) as well as diseases associated with dysbiosis and methods for augmenting residential microbiome numbers (0004, 0012, 0024, 0014, 0059, claims).  Please note that while the prior art is more comprehensive than applicant in disclosing conditions that are associated with dysbiosis, this does not discount the teachings therein.  It is further noted that applicant fails to exemplify any methods for treating any condition or disease associated with reduced butyrate production, further supporting the equivalently generic nature of the instant claims and specification in terms of what may be 
Regarding the number of bacteria and combinations that can be administered, Henn specifically identifies the claimed combination in Table 2 as effective for treating dysbiosis.  Please note that not every combination is required to be exemplified by the prior art.  In the instant case, the prior art specifically lists the claimed combination as a functional combination.
Regarding the argument that F. prausnitzii fails to inhibit C. difficile and is therefore unpredictable in whether the methods for treating are successful, it is iterated that the claims are not drawn to treating C. difficile infection.  Rather, the claims are drawn to treating or reducing risks of diseases associated with reduced butyrate production or low levels of F. prausnitzii, such as dysbiosis.  Henn specifically teaches the methods are effective for treating and preventing diseases and/or symptoms associated with dysbiosis (abstract, 0017-0018,0022) (a disease associated with reduced butyrate), populating the gastrointestinal tract (or increasing levels) with functional bacteria (0018) wherein the combinations work synergistically to treat, prevent, delay or reduce symptoms of dysbiosis and diseases or conditions associate therewith as well as augments (or increases) residential bacteria (0059).  As such, the argument not commensurate in scope with the claimed invention.
Regarding the argument that the reference does not exemplify the claimed combination of bacteria, please note that not every combination is required to be exemplified by the prior art.  In the instant case, the prior art specifically lists the claimed combination as a functional combination effective for treating dysbiosis, or a disease associated with reduced butyrate levels or F. prausnitzii as defined by applicant.

Regarding the argument that the claimed methods do not necessarily flow from the teachings of Henn, the reference clearly teaches the claimed combination of bacteria is effective to treat dysbiosis (a disease associated with reduced butyrate production, per applicant’s specification) and that the combinations of bacteria exhibit a synergistic result as well as augmenting residential microbiome numbers.  Thus in following the method of Henn, one is inherently practicing the methods claimed by applicant.  Furthermore, because the claims are also drawn to reducing the risk of disease, the claimed method encompasses methods of prevention.  As such, by practicing the methods of Henn, one is inherently reducing the risk of diseases associated with reduced butyrate production and low levels of F. prausnitzii.
Regarding the argument that Henn does not teach a synergistic activity between the claimed combination, it is maintained that while the reference does not recognize the synergistic production of butyrate between the claimed bacterial species, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  MPEP 2112 II.  Since the reference teaches the claimed combination of bacteria is effective to treat dysbiosis (a disease associated with reduced butyrate production, per applicant’s specification) with a synergistic result as well as augmenting residential microbiome numbers, the claimed functions must also inherently occur when practicing the methods of Henn.
For these reasons, the claims are rejected.


Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699